DETAILED ACTION
	This is the first Office action on the merits. Claims 1-10 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statements filed on September 24, 2020 and January 29, 2021 were received and considered by the Examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second support and the fourth support incline toward one side in the circumferential direction and the first support and the third support incline toward the other side in the circumferential direction, when viewed in the axial direction (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because reference characters "10" and "11" share the same leader line in Figs. 1 and 5.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170239994 A1 (Raulerson, Jr. et al.).
Regarding Claim 1, Raulerson, Jr. et al. discloses (Para. [0022]; Figs. 1-8) a non-pneumatic tire (10) comprising: a band part (first tire section 12 and second tire section 14) including an inner band (inner wall 16) and an outer band (outer wall 18), the outer band (outer wall 18) being separated from the inner band (inner wall 16) by a predetermined distance to surround the inner band (Para. [0022]-[0023]); and a spoke part (radial supports 34a-e, 36a-c, and 38a-c) provided to extend in a circumferential direction of the tire between the inner band and the outer band, the spoke part including one or more holes (opening 68b is labeled in Fig. 3 but it can be seen that there are a plurality .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raulerson, Jr. et al. in view of DE 102017115456 A1 (Kim et al.), cited in the IDS filed September 24, 2020.
Regarding Claim 2, Raulerson, Jr. et al. discloses the non-pneumatic tire of claim 1, as discussed above. Raulerson, Jr. et al. further discloses (Para. [0034]-[0037]; Figs. 1-8) the spoke part includes: a first spoke body (inner arcuate support 26) provided on an outer peripheral surface of the inner band (inner wall 16); a second spoke body (first outer arcuate support 28) provided on an inner peripheral surface of the outer band (outer wall 18); a first spoke (radial support 36a) extending along a radial direction of the tire from the first spoke body (inner arcuate support 26) to the second spoke body (first outer arcuate support 28); a second spoke (radial support 38a) extending along the radial direction from the first spoke body (26) to the second spoke body (28); a third spoke (radial support 36b) extending along the radial direction from the first spoke body (26) to the second spoke body (28); a fourth spoke (radial support 38b) extending along the radial direction from the first spoke body (26) to the second spoke body (28); and a first connection member (traction cleats 20b-d) extending in both of the axial direction and the circumferential direction to connect the first spoke (36a), the second spoke (38a), the third spoke (36b) and the fourth spoke (38b).

However, Kim et al. teaches (Para. [0095]- [0100]; Figs. 4-5) spokes (210 and 220) extending in a zigzag shape.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the radial support structure disclosed by Raulerson, Jr. et al. to have a zigzag shape, such as taught by Kim et al., because doing so would be a routine design choice depending on the degree of resiliency and load carrying characteristics desired.
Regarding Claim 3, Raulerson, Jr. et al. and Kim et al. disclose the non-pneumatic tire of claims 1-2, as discussed above. Raulerson, Jr. et al. further discloses (Para. [0034]-[0037]; Figs. 1-8) the first spoke (radial support 36a) and the second spoke (radial support 38a) are alternately disposed along the axial direction, wherein the third spoke (radial support 36b) and the fourth spoke (radial support 38b) are alternately disposed along the axial direction, wherein the first spoke (36a) and the third spoke (36b) are alternately disposed along the circumferential direction, and wherein the second spoke (38a) and the fourth spoke (38b) are alternately disposed along the circumferential direction.
Regarding Claim 4, Raulerson, Jr. et al. and Kim et al. disclose the non-pneumatic tire of claims 1-2, as discussed above. Raulerson, Jr. et al. further discloses (Para. [0034]-[0037]; Figs. 1-8) one end in the radial direction of the first spoke (radial support 36a) is connected to the first spoke body (inner arcuate support 26) or the first connection member and the other end in the radial direction of the first spoke is connected to the second spoke body (first outer arcuate support 28) or the first connection member, wherein one end in the radial direction of the second spoke (radial support 38a) is connected to the first spoke body (inner arcuate support 26) or the first connection member and the other end in the radial direction of the second spoke is connected to the second spoke body (first outer arcuate support 28) or the first connection member, wherein one end in the radial direction of the third spoke (radial support 
Regarding Claim 7, Raulerson, Jr. et al. and Kim et al. disclose the non-pneumatic tire of claims 1-3, as discussed above. Raulerson, Jr. et al. further discloses (Para. [0034]-[0037]; Figs. 1-8) the first spoke (radial support 36a) and the second spoke (radial support 38a) are spaced apart from each other (separated by radial support 34d shown in Fig. 2) to be symmetric with respect to an axis extending along the radial direction when viewed in the circumferential direction (it can be seen in Fig. 3 that radial supports 36a-c and 38a-c are symmetric with respect to an axis along the radial direction when viewed in the circumferential direction), the third spoke (radial support 36b) and the fourth spoke (radial support 38b) are spaced apart from each other (separated by radial support 34b shown in Fig. 3) to be symmetric with respect to an axis extending along the radial direction when viewed in the circumferential direction (it can be seen in Fig. 3 that radial supports 36a-c and 38a-c are symmetric with respect to an axis along the radial direction when viewed in the circumferential direction), the first spoke (radial support 36a) and the third spoke (radial support 36b) are spaced apart from each other along the circumferential direction (spaced apart by support plate 39) to be symmetric with respect to an axis extending along the radial direction when viewed in the axial direction (it can be seen in the Figs. that 36a and 36b are symmetric with respect to the radial direction when viewed in the axial direction), and the second spoke (radial support 38a) and the fourth spoke (radial support 38b) are spaced apart from each other (spaced apart by support plate 39) along the circumferential direction to be symmetric with respect to an axis extending along the radial direction when viewed in the axial direction (it can be 
Regarding Claim 8, Raulerson, Jr. et al. and Kim et al. disclose the non-pneumatic tire of claims 1-2, as discussed above.
Raulerson, Jr. et al. does not disclose the first spoke includes a plurality of first spoke pieces that are connected through the first connection member along the radial direction, the second spoke includes a plurality of second spoke pieces that are connected through the first connection member along the radial direction, the third spoke includes a plurality of third spoke pieces that are connected through the first connection member along the radial direction, and the fourth spoke includes a plurality of fourth spoke pieces that are connected through the first connection member along the radial direction.
However, Kim et al. teaches (Para. [0095]- [0100]; Figs. 4-5) a plurality of spoke pieces (tilted sections 211, 212, 221, and 222) that are connected through a first connection member (elongated sections 213 and 223) along the radial direction.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the radial support structure disclosed by Raulerson, Jr. et al. to have multiple spoke pieces, such as taught by Kim et al., because doing so would be a routine design choice depending on the degree of resiliency and load carrying characteristics desired.
Regarding Claim 9, Raulerson, Jr. et al. discloses the non-pneumatic tire of claim 1, as discussed above. Raulerson, Jr. et al. further discloses (Para. [0034]; Figs. 1-8) holes (openings 67a-d), when viewed in the axial direction, having a semi-hexagonal shape (trapezoidal).
Raulerson, Jr. et al. does not disclose some of the holes each have a hexagonal shape.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the radial support structure disclosed by Raulerson, Jr. et al. to have both hexagonal and semi-hexagonal holes, such as taught by Kim et al., because doing so would be a routine design choice depending on the degree of resiliency and load carrying characteristics desired.
Regarding Claim 10, Raulerson, Jr. et al. and Kim et al. disclose the non-pneumatic tire of claims 1 and 9, as discussed above.
Raulerson, Jr. et al. and Kim et al. do not disclose when viewed in the circumferential direction, widths of the holes having the hexagonal shape are increased as the holes are disposed farther from the inner band.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the radial support structure disclosed by Raulerson, Jr. et al., as modified by Kim et al., to increase the widths of the holes as they are disposed farther from the inner band because doing so would be a routine design choice depending on the degree of resiliency and load carrying characteristics desired.
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. T.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865.  The examiner can normally be reached on Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        					/JASON R BELLINGER/                                                                        Primary Examiner, Art Unit 3617